DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0322870) in view of Matsumoto (US 2019/0115020).
With respect to claim 1 (similarly claim 19 [0222]), Lee teaches an information processing device (e.g. user interactive device 100 [0044] Figs 1, 5, 9, 12 and 23) comprising: 
a processor (e.g. processor 110 Fig 5 [0085]-[0086]) configured to receive, as an utterance, an instruction for executing a service (e.g. configured to receive “I want to watch a movie” i.e. an instruction for executing a VOD service, see [0171] Fig 23 [0214]) 
detect another user speech (e.g. detect user selection of No. 3 movie, see Fig 23 [0217]) performed on a device (e.g. for executing the VOD service on display 504, see Fig 23 [0216]-[0217]), and 
cause the device (e.g. and cause display 504 Fig 23) where the user speech is detected closest to a time of receiving the instruction (e.g. where the user selection of No. 3 movie is detected closest to a time of receiving the instruction i.e. “I want to watch a movie”, see Fig 23) to execute the received service (e.g. to execute the received VOD service, see Fig 23 where No. 3 movie is playing, [0217]).
However, Lee does not show that the selection of No. 3 movie is a physical operation.
Matsumoto teaches a selection which is a physical operation (e.g. a selection of content by pressing any one of the select buttons on theses content selection screens on the touch panel 16 [0102] whereby pressing the select buttons is a physical operation).
Lee and Matsumoto are analogous art because they all pertain to selecting movie/content on a display. Therefore, it would have been obvious to people having ordinary skill in the art to modify the selection No. 3 of Lee to include a selection which is a physical operation, as suggested by Matsumoto. The benefit of the modification would be to equip the system of Lee of content selection based on user speech and a physical operation by pressing a select button, thus increasing user satisfaction.
With respect to claim 2, Lee in view of Matsumoto teaches the information processing device according to Claim 1, wherein the processor (e.g. processor 110 Fig 5 [0085]-[0086]) is configured to cause the device (e.g. cause display 504 Fig 23) where the physical operation (Matsumoto e.g. pressing on the select button of [0102]) is detected immediately before the time of receiving the instruction (e.g. is detected immediately before the time of receiving the instruction i.e. “I want to watch a movie” of Fig 23, as suggested in [0102] of Matsumoto where the user can activate any arbitrary content by pressing any one of the select buttons) to execute the received service (e.g. to execute the received VOD service, see Fig 23 where No. 3 movie is playing, [0217]).
With respect to claim 3, Lee in view of Matsumoto teaches the information processing device according to Claim 1, wherein the processor (Lee e.g. processor 110 Fig 5 [0085]-[0086]) is configured to cause the device (Lee e.g. cause display 504 Fig 23) where the physical operation is detected immediately after the time of receiving the instruction (e.g. where user pressing “select No. 3 movie from list” as modified by Matsumoto is detected immediately after the time of receiving the instruction i.e. “I want to watch a movie”) to execute the received service (Lee e.g. to execute the received VOD service, see Fig 23 where No. 3 movie is playing, [0217]).
With respect to claim 4, Lee in view of Matsumoto teaches the information processing device according to Claim 3, wherein in a case where the physical operation performed on the device is not detected within a predetermined length of time from the time of receiving the instruction (Lee e.g. when central server 200 is unable to determine intention of user speech [0215], suggest a case where the physical operation performed on the device 504 is not detected within a predetermined length of time from the time of receiving the instruction), the processor (Lee e.g. processor 110 Fig 5 [0085]-[0086]) is configured to cause information prompting a user to perform the physical operation to be presented (e.g. cause the list of movies to be presented again, thus prompting the user to perform the selection once again, as suggested in Fig 23, by pressing the select button as modified by Matsumoto in [0102]).
With respect to claim 5, Lee in view of Matsumoto teaches the information processing device according to Claim 4, wherein the processor (Lee e.g. processor 110 Fig 5 [0085]-[0086]) is configured to cause the device (Lee e.g. cause display 504 Fig 23) where the physical operation is detected immediately after causing the information to be presented (e.g. where the user pronounces the selection/presses the select buttons as modified by Matsumoto again immediately after causing the information/the movie list to be presented/displayed again for the user to make a selection because his intention is not understood, as suggested in [0215] of Lee) to execute the received service (Lee e.g. to execute the received VOD service, see Fig 23 where No. 3 movie is playing, [0217]).
With respect to claim 6, Lee in view of Matsumoto teaches the information processing device according to Claim 1, wherein in a case where the physical operation is detected in multiple devices within a predetermined length of time close to the time of receiving the instruction (Lee e.g. in a case where the physical operation is detected in multiple devices 500 Fig 1 [0042]-[0046] within a predetermined length of time close to the time of receiving the instruction “I want to watch a movie”, as suggested in Fig 23), the processor (Lee e.g. processor 110 Fig 5 [0085]-[0086]) is configured to additionally receive an indication of which device - 37 -is to be controlled to execute the service (Lee e.g. receive an indication to control a display 504 to execution the VOD service, as suggested in [0042]-[0046] and Fig 23), and cause the indicated device to execute the received service (e.g. and cause display 504 to execute the received VOD service, see Fig 23 [0214]-[0217]).
With respect to claim 7, Lee teaches the information processing device according to Claim 1, wherein the processor (e.g. processor 110 Fig 5 [0085]-[0086]) is configured to additionally cause specifying information by which the device to be controlled to execute the service is specifiable to be presented (e.g. “turning a channel to 11,” user interactive device 100 controls a corresponding device (e.g., TV) through a first launcher application (e.g., display device control app) [0102] suggest additionally cause specifying information by which the device to be controlled to execute the service is specifiable to be presented, see also the movie list of Fig 23).
With respect to claim 8, Lee teaches the information processing device according to Claim 7, wherein the processor is configured to additionally receive an utterance in response to the presentation of the specifying information (e.g. receive an utterance in response to the presentation information, as suggested in [0102]), and control the device according to the received utterance (e.g. and control the TV according to the received utterance, [0102], see also “select No. 3 movie from the list” and controlling 504 according the received utterance [0216]-[0217]).
With respect to claim 11, Lee teaches the information processing device according to Claim 7, wherein in a case where the physical operation is detected in multiple devices within a predetermined length of time close to the time of receiving the instruction (e.g. in a case where the physical operation is detected in multiple devices 500 Fig 1 [0042]-[0046] within a predetermined length of time close to the time of receiving the instruction “I want to watch a movie”, as suggested in Fig 23), the processor is configured to cause the specifying information to be presented (e.g. causing the specifying information to be presented/displayed, see Fig 23).
With respect to claim 12, Lee teaches the information processing device according to Claim 8, wherein in a case where the physical operation is detected in multiple devices within a predetermined length of time close to the time of receiving the instruction (e.g. in a case where the physical operation is detected in multiple devices 500 Fig 1 [0042]-[0046] within a predetermined length of time close to the time of receiving the instruction “I want to watch a movie”, as suggested in Fig 23), the processor is configured to cause the specifying information to be presented (e.g. causing the specifying information to be presented/displayed, see Fig 23).
With respect to claim 21, Lee in view of Matsumoto teaches the information processing device according to claim 1, wherein in a case where the processor receives a first instruction for executing a first service (Lee e.g. in a case the processor receives a first instruction for watching No. 1 movie, Fig 23) and detects a first physical operation performed on the device (e.g. and detects a physical operation/pressing on select buttons to select No. 1 movie as modified by Matsumoto in [0102]), the processor causes the device to execute the first service (Lee e.g. causing the device to play No. 1 movie, as suggested in Fig 23), and wherein in a case where the processor receives a second instruction for executing a second service (Lee e.g. in a case the processor receives a second instruction for watching No. 2 movie, Fig 23)  and detects a second physical operation performed on the device (e.g. and detects a physical operation/pressing on select buttons to select No. 2 movie as modified by Matsumoto in [0102]), the processor causes the device to execute the second service (Lee e.g. causing the device to play No. 2 movie, as suggested in Fig 23).
With respect to claim 22, Lee in view of Matsumoto teaches the information processing device according to claim 1, wherein the processor detects the physical operation by using a sensor to sense a physical contact performed on the device (Matsumoto e.g. a detector for detecting the user's input operation [0031]).
With respect to claim 23, Lee in view of Matsumoto teaches the information processing device according to claim 1, wherein the processor detects the physical operation by determining whether the device is connected to another external device (Matsumoto e.g. the processor detects the physical operation by determining whether the device is connected to server 2 and receiving information of content as suggested in [0029], [0035]).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0322870) in view of Matsumoto (US 2019/0115020) and further in view of Sakai (US 2018/0352193).
With respect to claim 9, Lee teaches the information processing device according to Claim 7 including the utterance giving the instruction for executing the service, see Fig 23.
However, Lee fails to teach wherein in a case where a volume of noise occurring together with the utterance giving the instruction for executing the service is higher than a predetermined level, the processor is configured to - 38 -cause the specifying information to be presented.
Sakai teaches a case where a volume of noise occurring together with an utterance giving the instruction for executing the service is higher than a predetermined level (e.g. Fig 6 discloses a case where a volume of noise occurring together with an utterance giving an instruction for executing a service is higher than a predetermined level, especially during D2, see Fig 6 [0059], the processor (e.g. the processor in the communication control apparatus 10 of Fig 2) is configured to - 38 -cause the specifying information to be presented (e.g. to cause the specifying information to be presented/displayed, see Fig 9 [0071]).
Lee and Sakai are analogous art because they all pertain to controlling a display/device to present/display information. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include: wherein in a case where a volume of noise occurring together with the utterance giving the instruction for executing the service is higher than a predetermined level, the processor is configured to - 38 -cause the specifying information to be presented, as suggested by Sakai. The benefit of the modification would be to help the user to notice the effect of the noise and to take the necessary measures to make the displayed information more clearer by adjusting the noise level.
With respect to claim 10, Lee teaches the information processing device according to Claim 8 including the utterance giving the instruction for executing the service, see Fig 23.
However, Lee fails to teach wherein in a case where a volume of noise occurring together with the utterance giving the instruction for executing the service is higher than a predetermined level, the processor is configured to - 38 -cause the specifying information to be presented.
Sakai teaches a case where a volume of noise occurring together with an utterance giving the instruction for executing the service is higher than a predetermined level (e.g. Fig 6 discloses a case where a volume of noise occurring together with an utterance giving an instruction for executing a service is higher than a predetermined level, especially during D2, see Fig 6 [0059], the processor (e.g. the processor in the communication control apparatus 10 of Fig 2) is configured to - 38 -cause the specifying information to be presented (e.g. to cause the specifying information to be presented/displayed, see Fig 9 [0071]).
Lee and Sakai are analogous art because they all pertain to controlling a display/device to present/display information. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include: wherein in a case where a volume of noise occurring together with the utterance giving the instruction for executing the service is higher than a predetermined level, the processor is configured to - 38 -cause the specifying information to be presented, as suggested by Sakai. The benefit of the modification would be to help the user to notice the effect of the noise and to take the necessary measures to make the displayed information more clearer by adjusting the noise level.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0322870) in view of Matsumoto (US 2019/0115020) and further in view of Oda (US 2014/0078534).
With respect to claim 13, Lee teaches the information processing device according to Claim 1 including the device i.e. display 504 of Figs 1 and 23.
However, Lee fails to teach wherein the device is an image forming device.
 Oda teaches a controlled target apparatus which is an image farming apparatus (e.g. a controlled target apparatus which is a print processing apparatus 10, see Fig 2 [0052]-[0053]).
Lee and Oda are analogous art because they all pertain to sending instructions to devices to cause them to perform functions under certain conditions, Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Oda to include: wherein the device is an image forming device, as suggested by Oda. The benefit of the modification would to diversify the controlled target apparatuses 500 of Fig 1 of Lee to include an image forming apparatus, thus increasing user satisfaction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675